                     Case 1:21-cv-02296-RBW Document 64 Filed 09/19/21 Page 1 of 1
AO 458 (Rev. 06/09) Appearance of Counsel


                                     UNITED STATES DISTRICT COURT
                                                            for the
                                                   District
                                             __________     of Columbia
                                                         District of __________


                   MICHAEL J. LINDELL                          )
                             Plaintiff                         )
                                v.                             )      Case No.     1:21-cv-02296-RBW
                 US DOMINION, INC. et al.                      )
                            Defendant                          )

                                              APPEARANCE OF COUNSEL

To:       The clerk of court and all parties of record

          I am admitted or otherwise authorized to practice in this court, and I appear in this case as counsel for:

          Michael J. Lindell, Plaintiff                                                                                .


Date:          09/19/2021                                                              /s/ Heath A. Novosad
                                                                                         Attorney’s signature


                                                                               Heath A. Novosad (Bar No. TX0207)
                                                                                     Printed name and bar number


                                                                                    Daniels & Tredennick PLLC
                                                                                    6363 Woodway Dr, Ste 700
                                                                                       Houston, TX 77057
                                                                                               Address

                                                                                  heath.novosad@dtlawyers.com
                                                                                            E-mail address

                                                                                          (713) 917-0024
                                                                                          Telephone number

                                                                                          (713) 917-0026
                                                                                             FAX number
